 

FIFTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This Fifth Amendment to Loan and Security Agreement (the “Amendment”) is made
and entered into as of June 30, 2014, by and between SQUARE 1 BANK (“Bank”) and
GRIDSENSE INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of November 2, 2012 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1) Bank hereby consents to Borrower’s repayment of $275,000 in Subordinated Debt
held by Acorn Energy, Inc. on or about February 11, 2014.     2) The following
defined term set forth in Exhibit A to the Agreement is hereby amended and
restated, as follows:

 

“Revolving Maturity Date” means June 29, 2015.

 

3) Pages 4 and 5 of the Schedule of Exceptions attached to the Agreement are
hereby replaced in their entity with the new Pages 4 and 5 attached hereto as
Appendix I.     4) Unless otherwise defined, all initially capitalized terms in
this Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.     5) Borrower
represents and warrants that the representations and warranties contained in the
Agreement are true and correct as of the date of this Amendment.     6) This
Amendment may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one instrument.  
  7) As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

  a) this Amendment, duly executed by Borrower;

 

Gridsense Inc. – 5th Amendment to LSA (Execution)

 

1

 

 

  b) a Subordination Agreement, duly executed by Acorn Energy, Inc., and
acknowledged by Borrower;         c) payment of a $5,000 facility fee, which may
be debited from any of Borrower’s accounts;         d) payment for all Bank
Expenses incurred through the date of this Amendment, including Bank’s expenses
for the documentation of this Amendment, and any UCC, good standing or
intellectual property search or filing fees, which may be debited from any of
Borrower’s accounts; and         e) such other documents and completion of such
other matters, as Bank may reasonably deem necessary or appropriate.

 

[Signature Page Follows]

 

Gridsense Inc. – 5th Amendment to LSA (Execution)

 

2

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

GRIDSENSE INC.   SQUARE 1 BANK           By:     By:   Name:     Name:   Title:
    Title:  

 

[Signature Page to Fifth Amendment to Loan and Security Agreement]

 

Gridsense Inc. – 5th Amendment to LSA (Execution)

 

3

 

 

APPENDIX I

 

Intellectual Property – Patents

 

PATENTS

 

Description   Application OR
Serial Number   Application OR
Filing Date Systems & Methods for Providing Transformer Ratings using Harmonics
Data   13/771270   2/20/2013

 

4

 

 

Intellectual Property – Trademarks

 

TRADEMARKS

 

Description   Registration
Number   Registration
Date   Application
Number   Application
Date GridSense   4312486   4/2/2013   85691621   7/31/2012 DistributionIQ  
4318395   4/9/2013   85520790   1/19/2012 TransformerIQ   4264029   12/25/2012  
85616898   5/4/2012 BreakerIQ   4013606   8/16/2011   85062546   6/14/2010
CableIQ   3991130   7/5/2011   85062531   6/14/2010 LineIQ   3991129   7/5/2011
  85062524   6/14/2010

 

5

 

 

